ITEMID: 001-22326
LANGUAGEISOCODE: ENG
RESPONDENT: FRA
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: HAMAÏDI v. FRANCE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant is a Tunisian national. He was born in 1964 and lives in Tunisia.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant came into France in 1964 when he was four months old and lived there continuously with his family until he was deported to Tunisia in July 1995. He has eight brothers and sisters, five of whom have French nationality. He received all his school education in France. On 30 May 1996 he married a French national. He also has a twelve-year-old daughter of French nationality from a previous relationship.
In a judgment of 15 May 1995 the Carcassonne Criminal Court sentenced the applicant, who had a residence permit valid from 11 April 1983 to 10 April 1986, to three months’ imprisonment for attempted burglary, but did not enforce his previous suspended sentences. The court also dismissed his application for the prison sentence to run concurrently with the sentence imposed by the same court on 17 April 1985 for a handling offence. In a judgment of 21 January 1986 the Montpellier Court of Appeal upheld that judgment after noting, inter alia, that the applicant already had a number of earlier convictions.
The applicant did not apply for renewal of his residence permit when it expired on 10 April 1986.
On 25 September 1986 the Auxerre Criminal Court sentenced the applicant to eight months’ imprisonment, together with a three-year prohibition on residing on French territory, for theft offences and possession of narcotics.
In a judgment of 7 July 1987 the Carcassonne Criminal Court sentenced the applicant to one month’s imprisonment, together with a three-year prohibition on residing on French territory, for unlawfully entering French territory. In a judgment of 13 October 1987 the Montpellier Court of Appeal upheld that judgment. On 21 February 1989 it dismissed an application to have the exclusion order lifted.
On 9 September 1994 the Chalon-sur-Saône Criminal Court sentenced the applicant to fifteen months’ imprisonment, together with a three-year prohibition on residing on French territory, for burglary and illegally staying in France. In a judgment of 3 November 1994 the Dijon Court of Appeal increased the prison sentence to eighteen months. It noted, among other things, that the applicant had entered France illegally in 1992 and had since been staying there without a valid residence permit. The applicant appealed on points of law, but did not lodge any grounds in support of his appeal.
On 9 January 1995 the Court of Cassation dismissed his appeal.
On 22 July 1995 the applicant was deported.
On 31 July 1995 the applicant applied to the Court of Appeal to have the order excluding him from French territory lifted. In a judgment of 14 December 1995 the Dijon Court of Appeal dismissed his application on the following grounds:
“Hamaïdi Rezeck has applied for the additional measure prohibiting him from residing on French territory to be lifted on account of the material and financial difficulties he has encountered in Tunisia since being forcibly repatriated.
Hamaïdi Rezeck left France on 22 July 1995 and wrote to the court on 31 July 1995. The difficulties he has encountered, assuming them to be genuine, are surmountable and do not in any way justify lifting the prohibition order especially as the individual in question has been convicted under different identities, lives by his wits and has no clear profession.
The said application must accordingly be dismissed”.
On 24 April 1996 the applicant got married in Tunis to a French national, S.C. On 30 May 1996 the marriage-certificate details were entered in the Register of Births, Marriages and Deaths at the French Consulate in Tunis. On 18 January 1997 S.C. had a son, A.C.
In November 1997 the applicant lodged a further application for the order excluding him from French territory to be lifted. He stated that he wanted to live in France again with his family and explained that he had had a French girlfriend at the time of his deportation. In a judgment of 5 March 1998 the Dijon Court of Appeal dismissed his application on the ground that the applicant had no official address, no job and no stable home in France.
At the end of 1998 the applicant, for whom the exclusion order had ceased to be effective on 18 July 1998, applied for a short-stay visa for France. He requested leave to stay there in December 1998 in order to comply with a summons from the Niort tribunal de grande instance issued in divorce proceedings filed by his wife. The French Consulate in Tunis requested him to produce the summons in question. The applicant sent the Consulate a summons to a hearing on 15 March 1999. His application for a visa was refused on an unknown date. According to the Government, it was refused because it was inconsistent.
